Citation Nr: 1419881	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-40 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for left knee strain with degenerative joint disease (DJD).  

3.  Entitlement to service connection for restless leg syndrome, to include as secondary to service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The Veteran served on active duty from July 1953 to March 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from January 2010, March 2010, and May 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was scheduled for a hearing at the RO before a Veterans Law Judge (VLJ) in November 2011.  However, in October 2011, he cancelled the hearing and withdrew his request for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons explained below, the issue of service connection for a left knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

1.  A bilateral shoulder disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current disability to service.

2.  Restless leg syndrome was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's claimed disability to service or to the service-connected right knee disability.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).

2.  The criteria for establishing service connection for restless leg syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist
 
The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist the appellant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, VCAA compliant notice was provided in letters dated in September and October 2009.  Concerning the claim for secondary service connection for restless leg syndrome, the Board notes this theory was raised during the Veteran's hearing before a Decision Review Officer (DRO), and the DRO advised the Veteran that an opinion from his doctor as to that theory would help his claim.  The Veteran expressed understanding of the need for a medical opinion, and the case was readjudicated thereafter in a May 2011 supplemental statement of the case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service discharge examination, VA treatment records and examination reports, private treatment records, and hearing testimony.  The RO made a formal finding that the remainder of his service treatment records are unavailable in December 2009, and the Veteran was advised of such in a letter that month.

In October 2010, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO in which he presented oral arguments in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO asked questions directed at identifying whether the Veteran met the criteria for service connection, particularly the need for a health care provider's opinion that the Veteran's current disabilities were related to service.  Additionally, the Veteran volunteered his treatment history and symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining 
such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).


II.  Service Connection

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he is entitled to service connection for a bilateral shoulder disability.  He essentially noted that he was a field wireman for an engineering company in service.  He was required to climb 40 to 50 foot electrical poles.  He stated that, many times, he fell 40 or more feet to the ground.  He believes that this climbing and falling from these poles caused his current bilateral shoulder disability and restless leg syndrome.  

The Veteran's service treatment records, except for his discharge examination in May 1955, are not available.  The legal standard for proving such claims is not lowered, but VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims was undertaken with this duty in mind. 

Although it is unfortunate that most of the Veteran's STRs are unavailable, the Veteran is competent to state that he climbed poles in service and occasionally fell from these poles.  In addition, the VA examiners who provided opinions concerning a nexus also considered these in-service activities in rendering their opinions.  

The Veteran's discharge examination dated in May 1955 revealed that upper extremities, lower extremities, and neurological examinations were normal.  The Veteran reported finger and knee pain in the morning.  X-rays of both hands and knees were normal.  No complaints regarding the shoulders or restless legs were listed.

A private treatment record dated in August 1966 noted treatment for a right shoulder strain.  

Private treatment records dated in December 2005 noted that the Veteran complained of left shoulder problems.  He gave a history of climbing and falling off electrical poles and injuring his knees in service.  He also stated that his left shoulder has been hurting him the past two to three weeks.  A private magnetic resonance imaging (MRI) report of the left shoulder dated in December 2005 found moderate tendinopathy, a suggestion of a small tear of the glenoid labrum, thinning of articular cartilage of the glenohumeral joint, mild outlet stenosis secondary to degenerative disease within the acromioclavicular joint, and mild subacromial and subdeltoid bursitis.  While giving a history as to the etiology of his left knee complaints as 
being in service, the Veteran did not relate his service activities to his shoulder complaints. 

The Veteran's subsequent treatment records do not attribute the claimed conditions to military service.  The only medical opinions of record addressing whether the bilateral shoulder disability and restless leg syndrome are related to his military service are against the claim.

A VA peripheral nerves examination was conducted in June 2010.  After an examination and review of the Veteran's claims file and medical literature, the examiner stated that restless leg syndrome is often a primary condition.  However, after a review of the secondary causes of restless leg syndrome, he could find no evidence to support the Veteran's contentions that climbing and falling from poles in service is a secondary cause of restless leg syndrome.    

A VA joints examination was conducted in April 2011.  After an examination and review of the Veteran's claims file, the examiner stated that it was less likely as not that the Veteran's bilateral shoulder disability was caused by his activities in service because his current shoulder X-rays show mild degenerative disease, and he would have expected severe findings after so many years after service if his military activities are considered.  The examiner also determined that it was less likely than not that the Veteran's restless leg syndrome was related to DJD of the right knee, or even DJD in both knees.  The examiner sated he could find no reasoning that would show the Veteran's restless leg syndrome was caused or aggravated by knee DJD.  

Upon review of the record, the Board finds that the service connection is not warranted for the Veteran's bilateral shoulder disability and restless leg syndrome.  As noted above, there are no medical opinions of record linking the Veteran's current shoulder disabilities to service, or linking the claimed restless leg syndrome to service or service connected right knee disability.  

The Board finds highly probative two VA opinions regarding service connection that are also of record - (1) the June 2010 VA examiner's opinion, which addressed whether restless leg syndrome was related to service; and (2) the April 2011 VA examiner opinions, which addressed whether the bilateral shoulder disability was related to service, and whether the restless leg syndrome was caused or aggravated by the service-connected right knee disability.  As such opinions were rendered following claims file review and examination of the Veteran, and contain rationales for the conclusion reached, the Board accords these opinion great probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

To the extent that the Veteran himself believes that his current bilateral shoulder disability and restless leg syndrome are related to his active and service, or that the restless leg syndrome was caused or aggravated by his service-connected right knee disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a shoulder disabilities and restless leg syndrome requires medical testing and medical expertise to determine.  Moreover, whether any symptoms in service or following service are in any way related to his current bilateral shoulder disability and restless leg syndrome is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinions regarding the etiology of his current bilateral shoulder disability and his claimed restless leg syndrome are not competent medical evidence.  The Board finds the opinion of the June 2010 and April 2011 VA examiners to be significantly more probative than the Veteran's lay assertions.  There are no competent medical opinions of record to the contrary.

In sum, the Veteran's separation examination revealed no shoulder disability or neurological disability of the legs, there is no competent evidence establishing arthritis or neurological disability to a compensable degree within one year following discharge from service, and the only medical opinions of record indicate that it is less likely that the claimed disabilities are related to service.  Moreover, the most probative evidence indicates the Veteran's claimed restless leg syndrome is not caused or aggravated by his service connected right knee disability or DJD of both knees.  The Board acknowledges that the claim for service connection for a left knee disability is being remanded.  However, the VA examiner's opinion already contemplated the restless leg syndrome claim to include consideration of  DJD of both knees, and found no relationship between such and restless leg syndrome.  Accordingly, a decision on restless leg syndrome can be rendered at this time.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claims, and service connection for a bilateral shoulder disability and restless leg syndrome is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for restless leg syndrome is denied.


REMAND

The Board finds that an additional opinion is warranted concerning the Veteran's claim for service connection for a left knee disability.

A VA joints examination was conducted in May 2010.  The examiner stated that he could not comment on any relationship between the Veteran's left knee disability and service without resorting to speculation.  

Since that time, additional evidence was provided.  In a June 2010 letter, a private physician's assistant stated that the Veteran has been treated for knee problems at her clinic since 1985.  She also stated that it is not for certain, but it is possible, that his repetitive falling from poles in service could have contributed to his DJD of the left knee.  In an August 2010 letter, one of the Veteran's VA treating physicians stated that his falling off of poles in service could have contributed to wear and tear on his knees.  In a December 2010 letter, one of the Veteran's private treating physicians stated that the Veteran's bilateral knee arthritis could be related to his falls in service.  The physician felt that if his right knee arthritis was indeed found to be related to his falls, there would be no reason to assume his left knee would not also be related to the falls.  The Board notes that the Veteran was noted to have marked arthritis in both knees at that time. 

The Board notes these private opinions are speculative, indicating that the knee arthritis "could" be related to falls in service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  

In light of the above, the Board finds an additional opinion is needed.  

1.  Return the claims file to the examiner who conducted the May 2010 VA joints examination, if available, to obtain an addendum opinion concerning the Veteran's left knee disability.  If a new examination is deemed necessary, one should be scheduled.  If the original examiner is not available, the claims file should be forwarded to another physician to obtain the requested opinion.  Following review of the claims file, the examiner should respond to the following:

Do the facts that the Veteran complained of bilateral knee pain at separation from service and currently has marked degenerative joint disease in both knees (as opposed to just the service connected right knee) indicate that it is at least as likely as not (50/50 probability) the left knee degenerative joint disease is due to the Veteran's activities climbing electrical poles and allegedly landing hard on the legs and/or falling occasionally?  Please explain why or why not.

2.  After the development requested above has been completed to the extent possible,  and any additional deemed necessary accomplished, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


